Citation Nr: 1707466	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  16-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and asbestosis, to include as due to asbestos exposure.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea.  

5.  Entitlement to service connection for a skin disorder, to include skin cancer.  

6.  Entitlement to service connection for bilateral eye disorders, to include glaucoma.  

7.  Entitlement to an increase in a 60 percent rating for bilateral hearing loss.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1962 to September 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD (listed as PTSD), and denied service connection for a respiratory disorder, including COPD and asbestosis (listed as asbestosis), to include as due to asbestos exposure, on a de novo basis.  By this decision, the RO also denied service connection for hypertension; a sleep disorder, to include sleep apnea (listed as sleep apnea); a skin disorder, to include skin cancer (listed as skin cancer); and for bilateral eye disorders (listed as glaucoma).  The RO further increased the rating for the Veteran's service-connected bilateral hearing loss from 30 percent to 60 percent, effective May 27, 2014.  

The Board observes that the September 2014 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, on a de novo basis.  The Board notes, however, that service connection for a respiratory disorder, including COPD and asbestosis (listed as COPD), to include as due to asbestos exposure, was previously denied in a final January 2010 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Additionally, the current claim (listed by the RO as entitlement to service connection for asbestosis) is not a new claim because the VA had construed the Veteran's original claim as encompassing any respiratory disorder, to include as due to asbestos exposure.  See Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009); See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's current claim must be considered as a claim to reopen, and the Board has recharacterized that issue on appeal to reflect the jurisdictional issue.  

Additionally, the Board notes that the Veteran's claim as to whether new and material evidence has been received to a reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD, has been recharacterized more broadly to encompass the psychiatric disorders raised by the record.  See Clemons, 23 Vet. App. at 1; See also Velez, 23 Vet. App. at 199, 204-05.  

The issues have been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran's reopened claims for entitlement to service connection for a psychiatric disorder, to include PTSD, and for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, as well as the issues of entitlement to service connection for hypertension; entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to service connection for a skin disorder, to include skin cancer; entitlement to service connection for bilateral eye disorders, to include glaucoma; entitlement to an increase in a 60 percent rating for bilateral hearing loss; and entitlement to a TDIU, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric disorder, to include PTSD, in January 2010, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The RO denied service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, in January 2010, and the Veteran did not appeal.  

4.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2010 RO decision that denied entitlement to service connection for a psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The January 2010 RO decision that denied entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

I. Psychiatric Disorder

The RO denied service connection for a psychiatric disorder, to include PTSD, in January 2010.  The Board notes that there was no new and material evidence received within one year of the January 2010 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The January 2010 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the January 2010 RO decision included the Veteran's service personnel and treatment records; post-service VA treatment records; VA examination reports; a lay statement; and the Veteran's own statements.  The RO denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD also claimed as memory loss), in January 2010 on the basis that the evidence did not show a medical diagnosis of PTSD, a verifiable military stressor, and medical evidence showing that the diagnosed disorder was related to the verified stressor.  The RO noted that the Veteran's service treatment records did not show that he received any combat medals which would be considered evidence of a stressful incident, and that a verifiable military stressor was not found in his service personnel records.  The RO indicated that in a January 2009 statement, the Veteran reported that his stressful events involved being acquainted personally with the crews of the USS Thresher and USS Scorpion and being the last person to get off of those vessels before they went out to see.  It was noted that the Veteran maintained that both vessels sank killing all crewmembers.  The RO related that the Veteran also asserted that some of his duties included picking dead flesh out of the water.  The RO further indicated that the Veteran stated that another stressful event involved witnessing two Marines who had been hanged while he was performing his duties as a boiler tender in Cuba.  

The RO stated that information from the Department of the Navy and the Naval Historical Society regarding the USS Thresher and the USS Scorpion was reviewed and considered, and that the Veteran was requested to provide specific information regarding his stressful events, including the timeframe and unit assignment, while performing maintenance of those vessels.  It was noted that in an August 2009 response, the Veteran reported that he had difficulty recalling the exact dates, names of ships, and onshore duty places where he served.  The RO indicated that it was also concluded that sufficient information necessary to send a request to the U.S. Army and Joint Services Records Research Center (JSRRC) was not provided.  The RO further maintained that VA treatment records dated from March 2007 to January 2010 note diagnoses of PTSD, and that memory loss was a symptom of PTSD and, therefore, evaluated with PTSD as one entity.  

The Board observes that the January 2010 RO decision indicated that the evidence did not show a medical diagnosis of PTSD, a verifiable military stressor, and medical evidence showing that the diagnosed disorder was related to the verified stressor.  The Board observes, however, that such decision also referred to diagnoses of PTSD.  The Board notes that the VA treatment records of record at the time of the January 2010 RO decision show treatment for variously diagnosed psychiatric disorders, including a depressive disorder and PTSD.  

The evidence received since the January 2010 RO decision includes additional post-service VA treatment records; post-service private treatment records; a VA examination report; and statements from the Veteran.  

A March 2016 private treatment report from a H. Henderson-Gallagher, Ph.D., a psychologist, relates a diagnosis of a depressive disorder due to another medical condition with depressed features.  The psychologist reported that due to the complex overlap of the Veteran's endorsed symptoms, it was inconceivable to differentiate specific causation for his disability.  It was noted that the disease pattern could not be attributed to one particular medical condition, but that rather, all medical conditions may indeed contribute to the overall decompensation and disability of the Veteran.  The psychologist commented that it was her belief, based on an interview and the claims file, that the Veteran's tinnitus; bilateral hearing loss; asbestosis; glaucoma; high blood pressure; sleep apnea; and skin cancer more likely than not caused his depressive disorder due to another medical condition and prevented him from maintaining substantially gainful employment.  

The Board observes that in the evidence available at the time of the January 2010 RO decision, there was no evidence specifically relating the Veteran's current psychiatric disorder, to include PTSD, to his period of service, or to his service-connected bilateral hearing loss and tinnitus.  The Board observes that the March 2016 private treatment report from a psychologist relates a diagnosis of a depressive disorder due to another medical condition with depressive features.  The psychologist specifically commented that tinnitus; bilateral hearing loss; asbestosis; glaucoma; high blood pressure; sleep apnea; and skin cancer more likely than not caused his depressive disorder due to another medical condition.  The Board observes that the Veteran is service-connected for bilateral hearing loss and for tinnitus.  Therefore, the private psychiatrist indicated a relationship, at least in part, between the Veteran's claimed psychiatric disorder, to include PTSD, and his service-connected bilateral hearing loss and tinnitus.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the March 2016 private treatment report from a psychologist is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a psychiatric disorder, to include PTSD, stemming from the Veteran's period of service, or, for that matter, from a service-connected disability.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the July 2004 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a psychiatric disorder, to include PTSD, will be addressed further in the remand section.  

II. Respiratory Disorder

The RO denied service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, in January 2010.  In October 2010, the Veteran submitted a notice of disagreement as to the January 2010 RO decision, on that issue, and a statement of the case was issued in July 2012.  The Veteran, however, did not submit a substantive appeal following the issuance of the statement of the case.  Therefore, an appeal of the January 2010 RO decision was not perfected and it is final.  38 C.F.R. § 20.200, 20.202, 20.302 (2016).  The Board notes that there was also no new and material evidence received within one year of the January 2010 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The January 2010 RO decision was not appealed and is considered final.  

The evidence considered at the time of the January 2010 RO decision included the Veteran's service personnel and treatment records; post-service VA treatment records; VA examination reports; a lay statement; and the Veteran's own statements.  The RO denied service connection for a respiratory disorder, including COPD and asbestosis (listed as COPD), to include as due to asbestos exposure, in January 2010 on the basis that it had not been established that such condition resulted from asbestos exposure because the preponderance of the medical evidence did not support asbestos as a proximate cause.  The RO noted that the Veteran's service treatment records did not show any complaints of, treatment for, or diagnoses of, a COPD disability.  It was noted that the Veteran's service personnel records show that his occupational specialties were listed as a fireman and machine repairman, and that, therefore, exposure to asbestos was conceded.  

The RO indicated that VA treatment records dated from March 2007 to January 2010 show that the Veteran reported a history of asbestosis and that such reports relate diagnoses of COPD.  The RO stated that a December 2009 respiratory examination report notes that the Veteran reported that he gave up smoking over forty years earlier and that he smoked for a total of two years.  It was noted that the Veteran reported that he was diagnosed with COPD within the previous two years.  The RO indicated that the examiner related a diagnosis of COPD and a restrictive lung defect and reported that there was no objective evidence of asbestos-related disease.  The RO maintained that the examiner opined that the diagnosed conditions were not related to asbestos exposure and that the rationale was that the preponderance of the medical evidence did not support asbestos as a proximate cause of COPD, and a restrictive lung defect was more likely related to body habitus and cardiomegaly.  

The evidence received since the January 2010 RO decision includes additional post-service VA treatment records; post-service private treatment records; a VA examination report; and statements from the Veteran.  

A September 2016 report from V. M. Ortega, M.D., notes that the Veteran served in the Navy and that he was exposed to ship overhauls of the USS Vogelgesang and the USS Orion.  The diagnoses were asthma; COPD; interstitial lung disease; restrictive lung disease; and asbestosis.  Dr. Ortega indicated that October 2015 and November 2015 chest x-ray reports show that the Veteran had calcified pleural plaques.  

The Board observes that in the evidence available at the time of the January 2010 RO decision, there was no evidence specifically relating the Veteran's claimed respiratory disorder, including COPD and asbestosis, to his period of service, to include asbestos exposure.  The Board notes that the September 2016 report from Dr. Ortega relates respiratory diagnoses including COPD, interstitial lung disease and asbestosis and refers to the Veteran being exposed to ship overhauls of the USS Vogelgesang and the USS Orion.  The Board observes that a diagnosis of asbestosis clearly appears to indicate a possible relationship between the Veteran's claimed respiratory disorder, including COPD and asbestosis, and his period of service as the RO had conceded asbestos exposure.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the September 2016 report from Dr. Ortega is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a respiratory disorder, including COPD and asbestos, to include as due to asbestos exposure, stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the January 2010 RO decision is new and material, and that reopening the claim is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, will be addressed further in the remand section.  


ORDER

New and material evidence to reopen the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, has been received; to this limited extent, the appeal is granted.  

New and material evidence to reopen the claim for entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure, has been received; to this limited extent, the appeal is granted.  


REMAND

The remaining issues on appeal are entitlement to service connection for a psychiatric disorder, to include PTSD; entitlement to service connection for a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure; entitlement to service connection for hypertension; entitlement to service connection for a sleep disorder, to include sleep apnea; entitlement to service connection for a skin disorder, to include skin cancer; entitlement to service connection for bilateral eye disorders, to include glaucoma; entitlement to an increase in a 60 percent rating for bilateral hearing loss; and entitlement to a TDIU.  

The Veteran is service-connected for bilateral hearing loss and for tinnitus.  He 
contends that he has a psychiatric disorder, to include PTSD, that is related to service, or, more specifically, that is related to his service-connected bilateral hearing loss and tinnitus.  He also asserts that he has a respiratory disorder, including COPD and asbestosis, that is related to service, to include as due to asbestos exposure.  He further contends that he has hypertension; a sleep disorder, to include sleep apnea; and a skin disorder, to include skin cancer: and bilateral eye disorder, to include glaucoma, that are all related to service.  

The Veteran is competent to report having psychiatric problems; respiratory problems, sleep problems, skin problems, and eye problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran served on active duty in the Navy from May 1962 to September 1965.  His DD Form 214 indicates that he had three years and thirteen days of foreign and/or sea service.  His service personnel records indicate that he was not awarded decorations evidencing combat.  Such records show that he served aboard the USS Vogelgesang and the USS Orion.  The Veteran's service personnel records do not specifically demonstrate that he was exposed to asbestos as part of his duties.  Given his shipboard duties in the Navy, however, the Board will address the Veteran's claim as though he had some asbestos exposure at that time.  The RO has also conceded that the Veteran was exposed to asbestos.  

Additionally, the Veteran has reported various stressors.  In a December 2008 statement, he reported that in 1962 when he entered the navy, he served aboard the USS Vogelgesang.  He stated that he served as a boiler tender apprentice in the Navy and that his duties involved cleaning asbestos from pipes in the boiler room and removing it from ships.  He reported that while the ship was going through a complete overhaul at the Navy Ship Yard in Boston, Massachusetts, his duties involved cleaning the firewalls inside of the boilers.  The Veteran related that when the USS Vogelgesang left the shipyard, he watched the top burner which involved blowing the tubes and removing the stack gas from the engineering spaces.  He stated that his duties were performed in Cuba where he saw two Marines hanged.  He also maintained that they received small arms fire while in Cuba.  The Veteran indicated that he was transferred to the USS Orion and that his duties involved standing watch in the boiler rooms and working as a lab technician responsible for checking battery acids.  He stated that during that time, he became acquainted with the crews aboard submarines including the USS Sea Lion, and the USS Scorpion.  The Veteran reported that the USS Scorpion sank and that the entire crew was killed.  He related that he also performed service on the USS Thresher which also sank with the entire crew killed.  He stated that he was the last person to get off both of those submarines before they went out to sea.  The Veteran also asserted that some of his duties involved picking up dead flesh out of the water.  

The Board observes that the Veteran has reported that he served aboard the USS Vogelgesang and that he witnessed the hanging of Marines in Cuba, and that he was exposed to small arms fire.  He also stated that he served aboard the USS Orion and that, during that time, he was acquainted with crews from the USS Scorpion and USS Thresher.  He reported that both vessels later sank and that their entire crews were killed.  The Veteran also reports that his duties involved picking up dead flesh out of the water.  

The Board notes that there is no indication in the record that there has been an attempt to verify the Veteran's reported stressor through the U.S. Army and Joint Services Records Research Center (JSRRC).  In fact, in October 2009, the RO found that the Veteran's stressor information was insufficient to send for verification.  The Board is of the view that an attempt to verify the Veteran's alleged stressors and to obtain relevant unit histories should be made.  

The Veteran's service treatment records do not specifically show treatment for psychiatric problems; respiratory problems, hypertension; sleep problems, skin problems; and/or bilateral eye problems.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric problems, including PTSD, a depressive disorder, a depressive disorder due to another medical condition with depressed features, depression, and alcohol induced persisting dementia.  Such records also show treatment for variously diagnosed respiratory problems, including COPD, asthma, interstitial lung disease; a restrictive lung defect, asbestosis, probable bronchitis, and pneumonia, as well as treatment for hypertension; sleep complaints; sleep apnea; skin problems, and variously diagnosed eye problems, including glaucoma.  

The Veteran has not been afforded VA examinations as to his claims for service connection for a psychiatric disorder, to include PTSD; hypertension; a sleep disorder, to include sleep apnea; a skin disorder, to include skin cancer; and for bilateral eye disorders, to include glaucoma.  

A March 2016 private treatment report from a H. Henderson-Gallagher, Ph.D., a psychologist, relates a diagnosis of a depressive disorder due to another medical condition with depressed features.  The psychologist reported that due to the complex overlap of the Veteran's endorsed symptoms, it was inconceivable to differentiate specific causation for his disability.  It was noted that the disease pattern could not be attributed to one particular medical condition, but that rather, all medical conditions may indeed contribute to the overall decompensation and disability of the Veteran.  The psychologist commented that it was her belief, based on an interview and the claims file, that the Veteran's tinnitus; bilateral hearing loss; asbestosis; glaucoma; high blood pressure; sleep apnea; and skin cancer more likely than not caused his depressive disorder due to another medical condition and prevented him from maintaining substantially gainful employment.  

The Board observes that the psychologist indicated that the Veteran's service-connected bilateral hearing loss and tinnitus, as well as other conditions, caused his depressive disorder due to another medical condition.  The Board notes that there is no indication that the psychologist reviewed the Veteran's claims file.  Additionally, the psychologist did not provide any rationale for her opinion.  

A December 2009 VA respiratory examination report includes a notation that the Veteran's claims file was reviewed.  The diagnoses were no objective evidence of asbestos-related disease; COPD; and a restrictive lung defect.  The examiner commented that the Veteran's COPD was not caused by or related to asbestos exposure.  The examiner stated that the preponderance of the medical evidence did not support asbestos as a proximate cause of COPD.  

The examiner also maintained that the Veteran's restrictive lung defect was not caused by or related to asbestos exposure because it was more likely caused by or related to body habitus and cardiomegaly.  

The Board observes that the VA examiner did not provide much in the way of a rational for her opinions that the Veteran's COPD and restrictive lung defect were not related to asbestos exposure during service.  Additionally, the examiner did not address any reports by the Veteran of lung problems during service and since service.  See Davidson, 581 F.3d at 1313.  Further, the Board notes that the examiner found no objective evidence of asbestos-related disease, but that subsequent evidence of record includes a diagnosis of asbestosis.  

A September 2016 report from V. M. Ortega, M.D., notes that the Veteran served in the Navy and that he was exposed to ship overhauls of the USS Vogelgesang and the USS Orion.  The diagnoses were asthma; COPD; interstitial lung disease; restrictive lung disease; and asbestosis.  Dr. Ortega indicated that October 2015 and November 2015 chest x-ray reports show that the Veteran had calcified pleural plaques.  

The Board observes that the diagnosis of asbestosis by Dr. Ortega clearly conflicts with the diagnosis of no objective evidence of asbestos-related disease, pursuant to the December 2009 VA respiratory examination report.  Additionally, there is no indication that Dr. Ortega reviewed the Veteran's claims file.  

In light of the above, the Board finds that the Veteran has not been afforded VA examinations, with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claims for service connection for a psychiatric disorder, to include PTSD; a respiratory disorder, including COPD and asbestosis, to include as due to asbestos exposure; hypertension; a sleep disorder, to include sleep apnea; a skin disorder, to include skin cancer; and for bilateral eye disorders.  Such examinations must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

As to the Veteran's claim for an increased rating for bilateral hearing loss, the Board notes that he was last afforded a VA audiological examination in September 2014.  The diagnoses were sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the right ear, and sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in the left ear.  

Since the September 2014 VA audiological examination, the Veteran has received treatment for his service-connected bilateral hearing loss.  For example, a January 2015 VA audiological consultation report notes that the Veteran had a 100 percent perceived hearing handicap.  The examiner indicated that an audiogram shows moderate to severe sensorineural hearing loss in the right ear from 250 to 8000 Hertz in the right ear and moderate to profound sensorineural hearing loss in the left ear from 250 to 8000 Hertz in the left ear.  The Board observes that the actual audiogram of the speech audiometry testing referred by the examiner is not of record.  

As the actual audiological results, pursuant to the January 2015 VA audiological consultation report, are pertinent to the Veteran's claim, such report should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  See also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Additionally, the Board notes that the Veteran has not been afforded a VA examination as to his service-connected bilateral hearing loss, in over two and a half years.  In light of the January 2015 VA audiological consultation report, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability. Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claim for an increased rating for bilateral hearing loss, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following:  

1.  Request that the U.S. Army and Joint Services Records Research Center (JSRRC), or other official sources such as the Naval Historical Center, investigate and attempt to verify the veteran's alleged stressors, to specifically include serving aboard the USS Vogelgesang and witnessing the hanging of Marines in Cuba and being exposed to small arms fire; having to pick up dead flesh out of the water; and being acquainted with crews from the USS Scorpion and USS Thresher, both of which later sank, while serving aboard the USS Orion; and any other stressor for which the veteran provides sufficient detail.  The deck logs for USS Vogelgesang and the USS Orion for the appropriate periods should also be obtained.  If more detailed information is needed for this research, the veteran should be given an opportunity to provide it.  

2.  Obtain copies of the January 2015 audiogram results referred to pursuant to the January 2015 VA audiological consultation report.  

3.  Ask the Veteran to identify all other medical providers who have treated him for psychiatric problems, including PTSD; respiratory problems, including COPD and asbestosis; hypertension; sleep problems, to include sleep apnea; skin problems, to include skin cancer; and bilateral eye problems, to include glaucoma, since October 2015.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed psychiatric disorder, to include PTSD; respiratory disorder, including COPD and asbestosis; hypertension; sleep disorder, to include sleep apnea; skin disorder, to include skin cancer; and bilateral eye disorders, to include glaucoma, as well as to the nature, extent, and severity of his service-connected bilateral hearing loss and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  Thereafter, schedule the Veteran for an appropriate VA examination, to determine if he meets the criteria for a diagnosis of PTSD as a result of a verified stressor, or from any other psychiatric disorder.  The entire claims file, including any electronic files, must be reviewed by the examiner.  The examiner must clearly identify each psychiatric disability (to include a depressive disorder, a depressive disorder due to another medical condition with depressed features, depression, and alcohol induced persisting dementia, etc.,) found to be present, and a diagnosis of PTSD must be ruled in or excluded.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include a depressive disorder, a depressive disorder due to another medical condition with depressed features, depression, and alcohol induced persisting dementia, etc.,) is etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must specifically acknowledge and discuss any reports by the Veteran that he suffered from psychiatric problems during service and since service.  

The examiner must further opine as to whether the Veteran's service-connected bilateral hearing loss and tinnitus, caused or aggravated any currently diagnosed psychiatric disorders, to include PTSD, a depressive disorder, a depressive disorder due to another medical condition with depressed features, depression, and alcohol induced persisting dementia, etc.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed psychiatric disorders, to include PTSD, a depressive disorder, a depressive disorder due to another medical condition with depressed features, depression, and alcohol induced persisting dementia, etc., by the Veteran's service-connected bilateral hearing loss and tinnitus, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed psychiatric disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an appropriate VA examination to determine the nature onset and/or etiology of his claimed respiratory disorder, including COPD and asbestosis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, to include COPD, asthma, interstitial lung disease; a restrictive lung defect, asbestosis, probable bronchitis, and pneumonia, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include COPD, asthma, interstitial lung disease; a restrictive lung defect, asbestosis, probable bronchitis, and pneumonia, etc., are related to and/or had their onset during his period of service, to include his in-service asbestos exposure.  In responding to this question, the examiner must comment as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, to include COPD, asthma, interstitial lung disease; a restrictive lung defect, asbestosis, probable bronchitis, and pneumonia, etc., began in service, regardless of whether they are related to in-service smoking.  

The examiner must specifically acknowledge any reports of the Veteran of respiratory problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

7.  Schedule the Veteran for an appropriate VA examination(s) to determine the onset and/or etiology of his claimed hypertension; sleep disorder, to include sleep apnea; skin disorder, to include skin cancer; and bilateral eye disorders, to include glaucoma.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  The examiner(s) must diagnose all skin sleep disorders, to include sleep apnea; skin problems, to include skin cancer; and bilateral eye disorders, to include glaucoma, and specifically indicate whether the Veteran has diagnosed hypertension.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner(s) must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed hypertension; sleep disorders, to include sleep apnea; skin disorders, to include skin cancer; and bilateral eye disorders, to include glaucoma, are related to and/or had their onset during his period of service.  

The examiner(s) must specifically acknowledge any discuss any reports of the Veteran of sleep problems, skin problems, and eye problems during service and since service.  

The examination report must include a complete rationale for all opinions expressed.  

8.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected bilateral hearing loss.  The entire claims file, including all electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss.  

The examination report must include a complete rationale for all opinions expressed.  

9.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


